1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
12 WELLS FARGO BANK, N.A.,                     Case No.: 2:20-CV-09848-JVS-PVC

13         Plaintiff,                          Hon. James V. Selna

14          v.                                 JUDGMENT

15 Loniesha J. Kimble,
16             Defendant.

17
18
19
20
21
22
23
24
25
26
27
28

                                    [Proposed] Judgment
     125868251.1
1          On June 16, 2021, the Court granted in part and denied in part Plaintiff Wells
2    Fargo Bank, N.A.’s motion for a default judgment against Defendant Loniesha J.
3    Kimble. (Dkt. # 19.) The Court granted Wells Fargo Bank, N.A., compensatory
4    damages of $125,000, attorney’s fees of $8,100, and costs of $,1825.05.
5          Accordingly, the Court orders Judgment in favor of Wells Fargo Bank, N.A.,
6    and against Defendant Loniesha J. Kimble for $147,289.30, representing the
7    following:
8          1. compensatory damages of $125,000;
9          2. attorney’s fees of $8,100; and
10         3. costs of $,1825.05.
11
12
13
14
     Dated: August 31, 2021
15                                             Honorable James V. Selna
                                               United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                        [Proposed] Judgment
